ADVISORY ACTION
Applicant's request for consideration under the After Final Consideration Program, filed 4/28/22021, is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

The proposed amendments filed 4/28/2021 will not be entered because they raise new issues that require further consideration and/or search. Specifically, proposed claim 1 requires the claimed polycarbonate and light absorbing agent to be “mixed to prevent the light absorbing agent from aggregating in the specific wavelength absorption layer” which was not previously required.

In the interest of compact prosecution, if entered, the proposed amendment would appear to overcome rejections based on Wassmer. The reference aims to achieve “a method for efficient production of transparent polycarbonate compositions containing high melting crystalline additive aggregates” [0005]. Furthermore, Wassmer teaches “A method to make a transparent polycarbonate article…comprising: extruding mixture of 0.1 to 10.0 wt. % of a benzoxazinone, benzotriazole, phosphorus containing anti-oxidant, colorant or any mixtures thereof, at least one of which has a crystalline melting point of greater than or equal to 280°C…and an aggregate average particle size less than 0.5 mm, with 99.8 to 90.0 wt. % of a polycarbonate [etc.]” [0066]. Therefore, the reference appears to provide articles containing the crystalline additives in aggregate form.

Applicant points to the data in the present specification and the Declaration filed 12/29/2020 (p9-11). Applicant argues this data demonstrates the superior advantages of the present invention which are not predictable or expected from the prior art teachings (p11).
The examiner previously considered the data, but concluded Applicant has not demonstrated the claimed invention provides unexpected results that are persuasive of nonobviousness. In particular, the examiner noted the comparative examples do not provide a comparison with the closest prior art and that the inventive examples were not commensurate in scope with the claimed invention. See paragraphs 99-

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787